—Appeal by the defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered August 3, 1995, convicting him of manslaughter in the first degree under Indictment No. 340/93, and criminal possession of a controlled substance in the third degree under Indictment No. 341/93, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment rendered August 3, 1995, under Indictment No. 340/93 is affirmed (see, People v Callahan, 80 NY2d 273); and it is further,
*502Ordered that the judgment rendered August 3, 1995, under Indictment No. 341/93 is affirmed for reasons stated by Justice Felig in his order dated August 18, 1994, at the Supreme Court (see also, People v Satornino, 153 AD2d 595; Matter of Jermaine W., 210 AD2d 236; Interest of Salyer, 44 111 App 3d 854, 358 NE2d 1333, cert denied sub nom. Salyer v Illinois, 434 US 925; see generally, Annot, Evidence-Search Authorized by Relative, 4 ALR4th 196). Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.